Citation Nr: 1022468	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-05 847	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral pes planus, to 
include whether there was clear and unmistakable error (CUE) 
in a July 1970 rating decision in that it denied service 
connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1966 to December 1969.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Milwaukee, Wisconsin Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, declined to 
reopen the Veteran's claim of service connection for 
bilateral pes planus.  In August 2008, a hearing was held 
before a Decision Review Officer (DRO) at the RO.  In March 
2010, a Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are associated with the 
Veteran's claims file.

As an initial matter, the Board notes that in the Veteran's 
June 2007 notice of disagreement (NOD), he raised the matter 
of whether there was CUE in an earlier, July 1970 rating 
decision that denied service connection for bilateral pes 
planus.  As the December 2007 statement of case (SOC) 
addressed this matter, and the Veteran's February 2008 VA 
Form 9, substantive appeal, perfected the CUE claim (in 
addition to his claim to reopen), the Board has 
recharacterized the claim (as stated on the preceding page).  

The issue of whether new and material evidence was received 
to reopen a claim of service connection for bilateral pes 
planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

It is not shown that the correct facts were not before VA or 
that statutory or regulatory provisions extant at the time 
were incorrectly applied in the July 1970 rating decision 
that denied service connection for bilateral pes planus.


CONCLUSION OF LAW

There was no CUE in the July 1970 rating decision in that it 
denied service connection for bilateral pes planus, and that 
decision remains final based on the evidence then of record.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The instant claim alleges CUE in a prior rating decision.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to CUE cases.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a 
lengthy discussion of the impact of the VCAA in this matter 
is not necessary.

B.	Legal Criteria, Factual Background, and Analysis

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. 
§ 3.105(a).

The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  The Court has stated that CUE is 
the type of error which is "undebatable, so that it can be 
said that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Id. 313-14.  Therefore, in order for the Veteran's 
claim to succeed, it must be shown that either the facts or 
law compelled a substantially different conclusion.  Id. at 
313.

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  Id. at 1346.

The laws and regulations regarding service connection at the 
time of the July 1970 rating decision provided that service 
connection would be granted when there was disability due to 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (1970); 38 C.F.R. § 3.303 
(1970).  Hence, there needed to be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  A disability could also be service connected if 
the evidence of record showed that a veteran had a current 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (1970).  

At the time of the July 1970 rating decision, the evidence of 
record consisted of the Veteran's service treatment records 
(STRs) and the report from a June 1970 VA examination.  The 
Veteran's STRs, including his December 1966 service entrance 
physical examination, and his September 1969 service 
separation physical examination and report of medical 
history, are silent for any complaints, findings, treatment, 
or diagnosis of bilateral pes planus.  On June 1970 VA 
examination, the Veteran's longitudinal arches were observed 
to be flat and even with the floor in the weight-bearing 
position.  There was no inner border bulge or roll, and the 
Veteran denied any symptoms relative to his feet.  Bilateral 
pes planus was diagnosed.  No opinion was rendered as to 
whether the Veteran's bilateral pes planus was related to his 
service.

The July 1970 rating decision denied service connection for 
bilateral pes planus, essentially, because the Veteran's STRs 
"failed to show treatment for flat feet and no aggravation 
[was] demonstrated," and because his "[a]rches were flat 
but [he] denied any symptoms associated with his feet [at the 
June 1970 VA examination]."

The Veteran argues the July 1970 rating decision contains CUE 
because the evidence of record at that time showed he did not 
have pes planus in either foot when he entered service, and 
that he had bilateral pes planus soon after he separated from 
service three years later.  See June 2007 NOD, February 2008 
VA Form 9.  The Veteran's allegations of CUE in the July 1970 
rating decision are based entirely on how the facts (known at 
that time) were then weighed or evaluated.  A disagreement as 
to how the facts were weighed or evaluated in an earlier, 
final rating decision may not form the basis of a valid claim 
of CUE.  Notably, pes planus was not noted at the time of the 
Veteran's separation from service, and although it was 
diagnosed only six months after his separation from service, 
pes planus is not a disability for which service connection 
may be established on a presumptive basis if diagnosed within 
one year of a veteran's separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  There was also no evidence in the 
record at the time of the July 1970 rating decision relating 
the Veteran's bilateral pes planus to his service.  
Accordingly, the Board finds that the July 1970 rating 
decision was entirely consistent with, and supported by, the 
evidence of record; was in accordance with governing law and 
regulations; and did not involve CUE.  


ORDER

The appeal to establish CUE in a July 1970 rating decision 
that denied service connection for bilateral pes planus is 
denied.


REMAND

As noted above, the VCAA, in part, describes VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  The VCAA applies to the instant claim.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in a claim to reopen a previously finally denied claim, 
VCAA notice must notify the claimant of the meaning of new 
and material evidence and of what evidence and information 
(1) is necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

After a careful review of the record, the Board finds that 
the Veteran was not advised of VA's duties to notify and 
assist in the development of his claim prior to its initial 
adjudication, nor was advised of the basis for the previous 
denial in July 1970 or of the evidence necessary to reopen 
his claim.  The Veteran is prejudiced by not being provided 
proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1. 	Send the Veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006); he must 
also be advised of the basis for the July 
1970 denial of his claim.  He should have 
ample opportunity to respond; if any 
further development is indicated (based on 
his response(s)), arrangements for such 
development should be made.  

2. 	Re-adjudicate the claim with 
consideration of all relevant rating 
criteria.  If it remains denied, issue an 
appropriate supplemental SOC and give the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


